Case 2:20-cv-08666-JFW-GJS Document 4 Filed 10/05/20 Page 1 of 8 Page ID #:49


1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11     TROY JAMES AGEE,
                                                  Case No. 2:20-cv-08666-JFW (GJS)
12                  Petitioner
                                                   ORDER: DISMISSING PETITION;
13            v.                                   AND DENYING A CERTIFICATE
                                                   OF APPEALABILITY
14     GEORGE JAIME,
15                  Respondent.
16
17
18         On September 17, 2020, Petitioner, a state prisoner, filed a habeas petition
19   pursuant to 28 U.S.C. § 2254 [Dkt. 1, “Petition”]. Rule 4 of the Rules Governing
20   Section 2254 Cases in the United States District Courts (“Habeas Rules”) requires
21   summary dismissal of Section 2254 petitions “[i]f it plainly appears from the
22   petition and any attached exhibits that the petitioner is not entitled to relief in the
23   district court.” Rule 4, 28 U.S.C. foll. § 2254. For the reasons set forth below, the
24   Court finds that the claims alleged in the Petition are not cognizable in federal
25   habeas review and could not be rendered so through amendment. Accordingly,
26   under Rule 4, dismissal is required.
27   ///
28   ///
Case 2:20-cv-08666-JFW-GJS Document 4 Filed 10/05/20 Page 2 of 8 Page ID #:50


1                                          BACKGROUND
2           The Court has carefully reviewed the Petition and the relevant state court
3    dockets1 and has ascertained the following information:
4           In Los Angeles Superior Court Case No. MA069184, Petitioner was charged
5    with four counts of second degree robbery, two counts of misdemeanor shoplifting,
6    and five counts of conspiracy to commit shoplifting, and it was alleged that he had
7    served six prior prison terms for felonies. On October 26, 2016, Petitioner entered a
8    nolo contendere plea to four counts of second degree robbery and two counts of
9    shoplifting, and he admitted the six prior prison term enhancement allegations.
10   Petitioner also entered a nolo contendere plea to a drug charge in an unrelated case.
11   As part of the plea deal, the parties agreed that the two cases would be consolidated
12   for sentencing and that Petitioner would receive an aggregate state prison sentence
13   of 16 years with execution of sentence suspended pending Prisoner’s successful
14   performance on probation. The trial court so sentenced Petitioner, with his
15   probation term set at five years, and ordered that Petitioner serve 365 days in jail
16   and pay victim restitution.
17          Petitioner, however, did not successfully complete his probation. On June 23,
18   2017, after new charges (including one for robbery) were filed against Petitioner, the
19   trial court summarily revoked probation, remanded Petitioner into custody, and set a
20   probation violation hearing. Petitioner subsequently moved to withdraw his above
21   pleas, but the trial court denied the motion. After the trial court ruled, Petitioner
22   entered into another plea bargain, in which he: admitted to violating probation in
23   the above two earlier cases; pled no contest to the new robbery charge and admitted
24   that he had suffered a prior “strike” conviction in connection with the new case; and
25
26   1
             Pursuant to Rule 201 of the Federal Rules of Evidence, the Court has reviewed the dockets
     available electronically for the Los Angeles County Superior Court, the California Court of
27
     Appeal, and the California Supreme Court, in addition to reviewing the documents included in the
28   Petition.

                                                     2
Case 2:20-cv-08666-JFW-GJS Document 4 Filed 10/05/20 Page 3 of 8 Page ID #:51


1    was to be sentenced to an additional two-year term for the new case, to be served
2    consecutively to the previously-imposed but suspended 16-year aggregate sentence.
3    After the plea proceedings concluded and the trial court found that Petitioner had
4    violated probation, the trial court sentenced Petitioner to an aggregate state prison
5    term of 18 years.
6          Petitioner appealed (Case No. B287685). On August 6, 2018, the California
7    Court of Appeal affirmed the orders denying Petitioner’s motion to withdraw his
8    plea and finding him in violation of probation. Petitioner did not seek review in the
9    California Supreme Court.
10         Subsequently, Petitioner filed a motion in the trial court seeking to have his
11   sentence recalled and to be resentenced. He argued that, under a 2018 Ninth Circuit
12   decision, robbery no longer was a crime of violence, and thus, he should be
13   resentenced. The trial court denied the motion on November 19, 2018, finding
14   Petitioner’s argument to be without merit. [Petition attachment at ECF #19.]
15         In 2019, Petitioner brought a second motion in the trial court seeking to have
16   his sentence recalled and to be resentenced. The motion was based on California
17   Assembly No. 2942 (“AB 2942”), which modified California Penal Code §
18   1170(d)(1), as discussed infra. Petitioner again argued that, under a 2018 Ninth
19   Circuit decision, robbery is no longer a crime of violence and, further, that witness
20   testimony from an unspecified proceeding showed that no force or fear had been
21   involved in connection with at least one of his five robbery convictions. [See
22   Petition attachment at ECF ##9-18.] The motion was denied on June 17, 2019.
23         On October 23, 2019, Petitioner filed a petition for a writ of mandate in the
24   California Court of Appeal (Case No. B301670), in which he alleges that he raised
25   his present claims. [Petition at 2.] On October 30, 2019, the California Court of
26   Appeal denied the petition summarily. [Id. at ECF #22.]
27         On December 2, 2019, the California Supreme Court granted Petitioner
28   permission to filed an untimely appeal and he filed a petition for review (Case No.
                                                3
Case 2:20-cv-08666-JFW-GJS Document 4 Filed 10/05/20 Page 4 of 8 Page ID #:52


1    S259386). As in the trial court, Petitioner argued that, under AB 2942, he was
2    entitled to have his sentence recalled for resentencing, because one or more of the
3    events which led to one of his robbery convictions did not involve force or fear.
4    More particularly, Petitioner complained that the Deputy District Attorney had
5    abused his discretion by failing to cause Petitioner to be resentenced after
6    Petitioner’s motion to recall his sentence was denied in the trial court. Petitioner
7    stated that he was seeking review so that he could exhaust his “federal claim for
8    reduction of sentence.” [See Petition attachment at ECF ##21, 23-26, 28-40.] On
9    January 15, 2020, the California Supreme Court denied review summarily. [Id. at
10   ECF #27.]
11
12                                PETITIONER’S CLAIMS
13         The Petition raises two grounds. As Ground One, Petitioner alleges, without
14   explanation, that “there was no robbery because there was no force or fear” and
15   directs the Court to review attached pages from an unidentified reporter’s transcript.
16   As Ground Two, Petitioner alleges simply, “abuse of discretion” and nothing more.
17   Petition at 5.] Petitioner alleges that he raised both claims in his above-noted
18   California Supreme Court petition for review [id.], a copy of which is appended to
19   the Petition.
20         The Court has construed the Petition liberally, as amplified by the allegations
21   of the petition for review, which is the only means by which Petitioner can have
22   exhausted any federal habeas claim. As stated in the petition for review, Petitioner
23   seeks federal habeas relief in the nature of an order reducing his sentence. In
24   particular, he contends that: under AB 2942, the prosecutor should have taken steps
25   to cause Petitioner’s sentence to be recalled and reduced, for the reason that the
26   robbery to which he pled guilty did not actually involve the required elements of
27   force or fear; and thus, he should be resentenced for a lesser crime, such as
28   shoplifting. Petitioner apparently contends that the prosecutor’s failure to so act
                                                4
Case 2:20-cv-08666-JFW-GJS Document 4 Filed 10/05/20 Page 5 of 8 Page ID #:53


1    and/or the state courts’ failure to grant his motion to recall his sentence was an
2    abuse of discretion under state law.
3
4                 PETITIONER’S CLAIMS ARE NOT COGNIZABLE
5          Petitioner’s claims are based on his inability to have his sentence recalled and
6    reduced under California law pursuant to AB 2942, as it is embodied in an amended
7    version of California Penal Code § 1170.1(d)(1). AB 2942 revised Section
8    1170(d)(1) to give state prosecutors and others the ability to reevaluate past
9    sentences and, when warranted, make a request to the trial court to have a defendant
10   resentenced to a lower sentence. Section 1170(d)(1) provides that, if the sentence
11   recall procedure is properly invoked as to a defendant serving a prison term –
12   whether sua sponte by the trial court itself or on recommendation of the California
13   Department of Corrections and Rehabilitation, California Board of Parole Hearings,
14   or the county district attorney – the resentencing court has discretion to reduce the
15   defendant’s sentence “if it is in the interest of justice.” Cal. Pen. Code § 1170(d)(1).
16   The court “may consider postconviction factors” such as the defendant's
17   “disciplinary record and record of rehabilitation while incarcerated” and the
18   defendant's “risk for future violence.” Id. There are limited circumstances in which
19   a defendant can directly petition the trial court for resentencing pursuant to AB 2942
20   or the California Department of Corrections and Rehabilitation can request
21   resentencing for reasons such as terminal illness or mental incapacitation, but none
22   of these apply to Petitioner. Cal. Pen. Code § 1170(d)(2) and (e)(1)
23         Petitioner’s claims are not cognizable here, because he complains about the
24   prosecutor’s and/or the trial court’s exercise of discretion that they possess under
25   state law only, not about any federal right that has been violated. “In conducting
26   habeas review, a federal court is limited to deciding whether a conviction violated
27   the Constitution, laws, or treaties of the United States.” Estelle v. McGuire, 502
28   U.S. 62, 67-68 (1991) (internal citations omitted); see also Swarthout v. Cooke, 562
                                                5
Case 2:20-cv-08666-JFW-GJS Document 4 Filed 10/05/20 Page 6 of 8 Page ID #:54


1    U.S. 216, 219 (2011) (per curiam) (“‘We have stated many times that federal habeas
2    corpus relief does not lie for errors of state law.’”) (citation omitted). Generally, a
3    challenge to a state court’s application of state sentencing laws does not give rise to
4    a federal question cognizable on federal habeas review. See Lewis v. Jeffers, 497
5    U.S. 764, 780 (1990); see also Miller v. Vasquez, 868 F.2d 1116, 1118-19 (9th Cir.
6    1989) (claim that offense did not constitute a “serious felony” held not to be
7    cognizable on federal habeas review, because it “is a question of state sentencing
8    law”); Sturm v. California Youth Authority, 395 F.2d 446, 448 (9th Cir. 1967) (“a
9    state court’s interpretation of its [sentencing] statute does not raise a federal
10   question”). To state a cognizable federal habeas claim based on a claimed state
11   sentencing error, a petitioner must show both that there was state sentencing error
12   and that the error was “so arbitrary or capricious as to constitute an independent due
13   process” violation. Richmond v. Lewis, 506 U.S. 40, 50 (1992); see also Christian
14   v. Rhode, 41 F.3d 461, 469 (9th Cir. 1994) (“Absent a showing of fundamental
15   unfairness, a state court’s misapplication of its own sentencing laws does not justify
16   federal habeas relief.”).
17         Petitioner’s challenge to the denial of his request to recall his sentence
18   necessarily fails. Petitioner has not shown any misapplication of California
19   sentencing law, much less fundamental unfairness. Whether or not Petitioner is
20   eligible for the recall of his sentence under state law based on the matter he alleges –
21   namely, that one of the robberies he committed did not involve force or fear and, so,
22   should have been treated as a shoplifting matter – is purely a state law question to be
23   considered by the resentencing court exercising its discretion. The resentencing
24   court has considered Petitioner’s allegation twice and has found it insufficient to
25   warrant resentencing, which was a decision within its discretion. As the recall
26   procedure at issue here is purely discretionary and no state law error is apparent,
27   federal due process is not implicated. Critically, Petitioner does not allege any
28   federal constitutional error – the fundamental requisite for federal habeas relief – nor
                                                 6
Case 2:20-cv-08666-JFW-GJS Document 4 Filed 10/05/20 Page 7 of 8 Page ID #:55


1    is there any basis upon which he could do so.
2          The state courts’ refusal to resentence Petitioner and/or the prosecutor’s
3    failure to seek recall and resentencing do not present any basis for federal habeas
4    relief. As a result, dismissal is required. See Smith v. Houston, No. 2:20-cv-02141-
5    JGB (AFM), 2020 WL 5351319, *2 (C.D. Cal. Jul. 30, 2020) (dismissing petition
6    brought seeking resentencing under AB 2942, because “[w]hether Petitioner is
7    entitled to resentencing is a question pertaining solely to state law, and as such, [his
8    resentencing claim is] not cognizable in this action”), adopted by 2020 WL 5350435
9    (Sept. 2, 2020); Bailey v. Sherman, No. EDCV 19-02120-ODW (JEM), 2020 WL
10   4372118, *3 (C.D. Cal. June 30, 2020) (dismissing as not cognizable claim brought
11   seeking sentence recall and resentencing under Section 1170(d)(1)), adopted by
12   2020 WL 4368062 (Jul. 30, 2020); Housh v. Rackley, No. 17-cv-4222-HSG (PR),
13   2019 WL 1117530, *2 (N.D. Cal. Mar. 11, 2019) (summarily denying a petitioner’s
14   motion for resentencing pursuant to AB 2942 on the ground that habeas relief is
15   available only for a violation of the Constitution or laws or treaties of the United
16   States); see also Mills v. Marsh, No. 2:19-cv-05237-DDP-MAA, 2020 WL
17   1180433, *3 (C.D. Cal. Jan. 9, 2020) (finding that petitioner’s request for
18   resentencing under Section 1170(d)(1), as modified by Assembly Bill 1812, was not
19   cognizable on federal habeas review), adopted by 2020 WL 5202073 (Sept. 1,
20   2020).
21         No matter how liberally Petitioner’s claims based on his inability to obtain
22   resentencing are construed, they cannot be read to state any colorable federal
23   constitutional claim and could not do so with amendment. Accordingly, as it plainly
24   appears on the face of the Petition that the state sentence-related claims alleged
25   therein cannot serve as any basis for federal habeas relief, Rule 4 requires that the
26   Petition be dismissed with prejudice.
27         Accordingly, IT IS ORDERED that: the Petition is dismissed on the ground
28   that the claims raised are not cognizable; and Judgment shall be entered dismissing
                                                 7
Case 2:20-cv-08666-JFW-GJS Document 4 Filed 10/05/20 Page 8 of 8 Page ID #:56


1    this action with prejudice.
2          In addition, pursuant to Rule 11(a) of the Rules Governing Section 2254
3    Cases in the United States District Courts, the Court has considered whether a
4    certificate of appealability (“COA”) is warranted in this case. See 28 U.S.C. §
5    2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484-85 (2000). The Court concludes
6    that a COA is unwarranted, and thus, a COA is DENIED.
7          IT IS SO ORDERED.
8
9    DATED: October 5, 2020
10                                         _______________________________
                                           JOHN F. WALTER
11                                         UNITED STATES DISTRICT JUDGE
12   Presented by:
13
14   __________________________________
15   GAIL J. STANDISH
     UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              8
